PER CURIAM.
Philip D. Hetzner (“Appellant”), as personal representative for his deceased wife, Carol E. Hetzner, appeals the trial court’s order granting summary judgment in favor of Philip Morris USA, Inc., Liggett Group, LLC, and Vector Group Ltd., Inc., in this Engle1-progeny case. Appellant raises three issues on appeal. In issues I and III, Appellant challenges the grant of summary judgment on all counts. We affirm the trial court’s summary judgment on all counts, except the civil conspiracy count. As to that count, we adopt the well-reasoned opinion of our sister court in Rey v. Philip Morris, Inc., 75 So.3d 378 (Fla. 3d DCA 2011). It is unnecessary that we address the remaining issue regarding the affidavit of Appellant’s expert.2
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
GRIFFIN, TORPY and LAWSON, JJ„ concur.

. Engle v. Liggett Grp., Inc., 945 So.2d 1246 (Fla.2006).


. At oral argument, counsel alerted this Court that Vector Group, Ltd., had not been a defendant in Engle and might have other defenses not yet addressed below. For clarity, our decision today only addresses issues that were properly before us.